ICJ_003_AdmissionUN_UNGA_NA_1948-05-28_ADV_01_NA_03_EN.txt. 82

DISSENTING OPINION
OF JUDGES BASDEVANT, WINIARSKI,
SIR ARNOLD McNAIR AND READ.

I. We regret that, while we concur in the opinion of the majority
of the members of the Court as to the legal character of the first
question, as to the power of the Court to answer it and the desir-
ability of doing so, and as to the competence of the Court to give
any interpretation of the Charter thereby involved, we are unable
to concur in the answer given by the majority to either question,
and we wish to state our reasons for not doing so.

2. The request made to the Court for an advisory opinion is
as follows :

“Is a Member of the United Nations which is called upon, in
virtue of Article 4 of the Charter, to pronounce itself by its vote,
either in the Security Council or in the General Assembly, on the
admission of a State to membership in the United Nations, juri-
dically entitled to make its consent to the admission dependent
on conditions not expressly provided by paragraph 1 of the said
Article ? In particular, can such a Member, while it recognizes
the conditions set forth in that provision to be fulfilled by the
State concerned, subject its affirmative vote to the additional
condition that other States be admitted to membership in the
United Nations together with that State ?”

There are two questions and we shall begin by examining the
first.

3. In our opinion, it is impossible to regard the first question
as one which relates solely to the statements or the arguments which
a Member of the United Nations may make or put forward in the
Security Council or in the General Assembly when those organs
are considering a request for admission, and not to the reasons on
which that Member bases its vote. The Court is asked whether
a Member is “‘juridically entitled to make its consent to the admis-
sion” dependent on conditions not provided for by paragraph 1
of Article 4. Its consent to admission is expressed by its vote.
It is therefore the vote that is in question, as is confirmed by the
expression ‘‘subject its affirmative vote’ used in the second ques-
tion, which is complementary to the first. But it would be a
strange interpretation which gave a Member freedom to base its
vote upon a certain consideration and at the same time forbade
it to invoke that consideration in the discussion preceding the
vote. Such a result would not conduce to that frank exchange

29
JOINT DISSENTING OPINION 83

of views which is an essential condition of the healthy functioning
of an international organization. It is true that it is not possible
to fathom the hidden reasons for a vote and there exists no legal
machinery for rectifying a vote which may be cast contrary to
the Charter in the Security Council or the General Assembly.
But that does not mean that there are no rules of law governing
Members of the United Nations in voting in either of these organs ;
an example is to be found in paragraph 1 of Article 4 prohibiting
the admission of a new Member which does not fulfil the qualif-
ications specified therein. This distinction, which it has been
attempted to introduce between the actual vote and the discussion
preceding it, cannot be accepted; it would be inconsistent with
the actual terms of the question submitted to the Court, and its
recognition would involve the risk of undermining that respect
for good faith which must govern the discharge of the obligations
contained in the Charter (Article 2, paragraph 2).

4. The question submitted to us is whether, apart from the
qualifications expressly specified in paragraph 1x of Article 4, a
Member of the United Nations is at liberty to choose the reasons
on which it may base its vote or which it may invoke in the Security
Council or the General Assembly in the course of the proceedings
telating to an application for admission, or whether, on the
other hand, that Member is forbidden to rely on considerations
which are foreign to the qualifications specified in paragraph 1 of
Article 4 The question has been put to us in terms of the conduct
of a member of the United Nations in the Security Council or in
the General Assembly ; the Member is envisaged in its capacity
as a member of these organs, that is to say, in the discharge of
its duty to contribute to the making of a recommendation by the
Security Council or of a decision by the General Assembly on that
recommendation. The freedom of that Member in this respect
cannot be either more or less than that of the organ as a member
of which he is called upon to give his vote. Accordingly, in order
to answer the question put with regard to the conduct of a member,
we are compelled to begin by deciding what the answer should be
in relation to the organ, be it the Security Council or the General
Assembly.

5. The reason why the question stated has been submitted to
the Court is that the relevant provisions did not seem to be clear
enough to provide a simple and unambiguous answer to the ques-
tion. Such, at any rate, was the view of the General Assembly
and we share it. Accordingly, in our opinion, we are confronted
with a question of interpretation and therefore we must apply the
rules generally recognized in regard to the interpretation of treaties.

6. The relevant article of the Charter is No. 4, which is as
follows :

30
JOINT DISSENTING OPINION 84

“1. Membership in the United Nations is open to all other
peace-loving States which accept the obligations contained in
the present Charter and, in the judgment of the Organization,
are able and willing to carry out these obligations.

2. The admission of any such State to membership in the
United Nations will be effected by a decision of the General
Assembly upon the recommendation of the Security Council.”

Although the terms of the question as put to the Court by the
General Assembly are confined to mentioning the first paragraph of
this Article, its second paragraph is equally relevant, because it
deals with the discussion and the voting in the Security Council and
the General Assembly when examining a request for admission, and
because it is the second paragraph which fixes the respective spheres
of the Security Council and the General Assembly in this matter.

Moreover, it is a rule of interpretation which was well recognized
and constantly applied by the Permanent Court of International
Justice that a treaty provision should be read in its entirety.

Again, it must be placed in its legal context as supplied by the
other provisions of the Charter and the principles of international
law.

7. The first conclusion that emerges from areading of Article 4 in
its entirety is that the Charter does not follow the model of the mul-
tilateral treaties which create international unions and frequently
contain an accession clause by virtue of which a declaration of
accession made by a third State involves automatically the acquisi-
tion of membership of the union by that State. On the contrary,
the Charter, following the example of the Covenant of the League
of Nations and having due regard to the fact that it is designed to
create a political international organization, has adopted a different
and more complex system, namely, the system of admission.
Assuming that a request is made by a State desiring to be admitted,
the system involves a decision by the General Assembly whereby
admission ‘will be effected”’ ; this decision is taken upon a recom-
mendation made by the Security Council; that recommendation
cannot be made, and that decision cannot be taken, unless certain
qualifications specified in paragraph 1 of Article 4 are possessed by
the applicant State.

8. The essential feature of this system is the decision of the
General Assembly whereby the admission ‘‘will be effected”. The
provisions of paragraph 2 of Article 4, which fix the respective
powers of the General Assembly and the Security Council in this
matter, do not treat the admission of new Members as a mere matter
of the routine application of rules of admission. It would only
be possible to attribute such a meaning to this Article if it had
adopted a system of accession and not of admission ; and if acces-
sion had been the system adopted it would have been better to have
placed the Secretary-General in control of the procedure. This

37
JOINT DISSENTING OPINION 85

Article does not create a system of accession, but the entirely
different system of admission. In the working of this system the
Charter requires the intervention of the two principal political
organs of the United Nations, one for the purpose of making a
recommendation and then the other for the purpose of effecting the
admission. It is impossible by means of interpretation to regard
these organs as mere pieces of procedural machinery like the
Committee for Admissions established by the Security Council.
In the system adopted by the Charter, admission is effected by the
decision of the General Assembly, which can only act upon a
recommendation of the Security Council, and after both these organs
are satisfied that the applicant State possesses the qualifications
required by paragraph 1 of Article 4.

g. The resolutions which embody either a recommendation or a
decision in regard to admission are decisions of a political character ;
they emanate from political organs; by general consent they
involve the examination of political factors, with a view to deciding
whether the applicant State possesses the qualifications prescribed
by paragraph 1 of Article 4; they produce a political effect by
changing the condition of the applicant State in making it a Member
of the United Nations. Upon the Security Council, whose duty it
is to make the recommendation, there rests by the provisions of
Article 24 of the Charter “primary responsibility for the maintenance
of international peace and security’’—a purpose inscribed in Article x
of the Charter as the first of the Purposes of the United Nations.
The admission of a new Member is pre-eminently a political act,
and a political act of the greatest importance.

The main function of a political organ is to examine questions in
their political aspect, which means examining them from every
point of view. It follows that the Members of such an organ who
are responsible for forming its decisions must consider questions
from every aspect, and, in consequence, are legally entitled to base
their arguments and their vote upon political considerations.
That is the position of a member of the Security Council or of the
General Assembly who raises an objection based upon reasons other
than the lack of one of the qualifications expressly required by
paragraph 1 of Article 4.

That does not mean that no legal restriction is placed upon this
liberty. We donot claim that a political organ and those who con-
tribute to the formation of its decisions are emancipated from all
duty to respect the law. The Security Council, the General
Assembly and the Members who contribute by their votes to the
decisions of these bodies are clearly bound to respect paragraph 1
of Article 4, and, in consequence, bound not to admit a State which
fails to possess the conditions required in this paragraph.

But is there any other legal restriction upon the freedom which
in principle these organs enjoy in the choice of the reasons for their
decisions, that is to say, upon the liberty which in principle a State

32
JOINT DISSENTING OPINION 86

enjoys in choosing the reasons for its decisions, and in this case,
for its vote? Is there in this case a restriction consisting in a pro-
hibition to oppose an application for admission on grounds
foreign to the qualifications required by paragraph 1 of Article 4 ?

ro. We must therefore decide whether there exists such a restric-
tion upon the principle of law stated above.

There is a rule of interpretation frequently applied by the Perm-
anent Court of International Justice, when confronted with a rule
or principle of law, to the effect that no restriction upon this rule or
principle can be presumed unless it has been clearly established,
and that in case of doubt it is the rule or principle of law which must
prevail. In the present case, before acknowledging the existence
of any restriction upon the principle of the widest examination of
requests for admission by the Security Council, the General Assembly
and their members, it is necessary to show that such a restriction
has been established beyond a doubt.

Can it therefore be said that the application of this principle is
subject to a clearly established restriction precluding the putting
forward, in the course of the examination of requests for admission,
of considerations not expressly specified in paragraph x of Article 4 ?

xx. There is no treaty provision which establishes such a
restriction.

The effect of paragraph x of Article 4—the only relevant text in
this connexion—is that certain qualifications therein enumerated
are required for admission, and that these qualifications are essen-
tial ; but there is no express and direct statement that these qualific-
ations are sufficient and that once they are fulfilled admission must
of necessity follow.

Not only does the paragraph not say this, but it does not even
imply any such restriction ; indeed quite the contrary is the case.

The language of Article 4—‘‘Membership is open’’, ‘Peuvent
devenir Membres’’, ‘‘admission will be effected’, “‘se fazt’’—1is per-
missive in tone, not obligatory. So far as we understand, the
Chinese, Russian and Spanish texts contain nothing which con-
tradicts this view. Paragraph 1 of Article 4 enacts that States
which fulfil the conditions therein enumerated possess the qualific-
ations required for admission ; this enumeration is exhaustive in the
sense that no other condition is required by the Charter ; this pro-
vision, which prohibits the admission of a State not fulfilling these
conditions, fully carries out the intentions of the drafters of the
Charter and is entitled to complete legal effect. But this provision
contains no evidence of any definite intention to deprive the
Security Council or the General Assembly or their members of the
legal right possessed by them of giving effect to other consider-
ations.

Indeed, so far from depriving them of this power, Article 4
lends support to its existence.

33
JOINT DISSENTING OPINION 87

12. This view accords with the intentions of the framers of the
Charter.

Without wishing to embark upon a general examination and
assessment of the value of resorting to tvavaux préparatoires in the
interpretation of treaties, it must be admitted that if ever there is a
case in which this practice is justified it is when those who negotiated
the treaty have embodied-in an interpretative resolution or some
similar provision their precise intentions regarding the meaning
attached by them to a particular article of the treaty. This is
exactly what was done with respect to paragraph 2 of Article 4.

13. Before dealing with this point we may begin by stating that
while the Minutes of the San Francisco Conference show clearly the
importance attached to the qualifications for admission therein set
out and also to the respective rôles of the General Assembly and
the Security Council in regard to admission, and while they make it
clear that the above-mentioned qualifications are regarded as
essential, they contain no indication of any intention to regard them
as sufficient to impose upon the Organization a legal obligation to
admit the State which possesses them.

14. Without describing in detail the drafting of Article 4, we
shall mention the following points :

The Dumbarton Oaks Proposals (Chapter III, Membership, and
Chapter V, General Assembly) contained the two following sen-
tences :

“Membership of the Organization should be open to all peace-
loving States.”

“The General Assembly should be empowered to admit new
Members to the Organization upon recommendation of the Security
Council.”

(It will be remembered that these were proposals and not draft
articles.)

At San Francisco, the first of these sentences was dealt with by
Committee 2 of Commission I, and finally emerged as paragraph 1
of Article 4 of the Charter. The Minutes of this Committee are to
be found in Volume VII of the Conference Records. On page 306
will be found the report of the Rapporteur of Committee I/2 submit
ting the text of paragraph 1 of Article 4 in substantially the form
adopted. After dealing with the rejection of the proposal in favour
of universal membership, it referred to the “two principal tendencies.

.. manifested in the discussion”, one in favour of ‘‘inserting in the
Charter specific conditions which new Members should be required to:
fulfil, especially in matters concerning the character and policies of
governments’’, while the other view was that ‘‘the Charter should
not needlessly limit the Organization in its decisions concerning

34
JOINT DISSENTING OPINION 88

requests for admission and asserted that the Organization itself
would be in a better position to judge the character of candidates
for admission”.

“It was clearly stated that the admission of a new Member
would be. subject to study, but the Committee did not feel it
should recommend the enumeration of the elements which were
to be taken into consideration. It considered the difficulties
which would arise in evaluating the political institutions of States
and feared that the mention in the Charter of a study of such
a nature would be a breach of the principle of non-intervention,
or if preferred, of non-interference. This does not imply, however,
that in passing upon the admission of a new Member, considerations
of all kinds cannot be brought into account.” (Vol. VII, p. 308).

It will be noted that this passage calls upon the Organization,
that is to say, the Security Council and the General Assembly, to
conduct the most extensive investigation. No doubt it might be
argued that the final sentence quoted relates solely to the investiga-
tion which the Organization must make regarding the qualifications
specified in paragraph 1 of Article 4. This interpretation is in no
way self-evident ; it is purely conjectural and is inconsistent with
the French text of this report, which states the duty of the Organiza-
tion to be “de se former un jugement sur l'opportunité de l'admission
dun membre nouveau”. Judgment upon the expediency of an
admission is not a mere declaration that the conditions specified in
paragraph x of Article 4 are satisfied ; it goes much further than that.

A little further on (p. 309), the same report, commenting upon
the future paragraph x of Article 4, in a sentence the significance
of which is reinforced by the fact that this sentence was substituted
for an earlier and less precise text (p. 290), declares that “‘the text
adopted sets forth more clearly than the Dumbarton Oaks Proposals
those qualifications for membership which the delegates deem
fundamental, and provides a more definite guide to the General
Assembly and Security Council on the admission of new members”.
The statement that the qualifications required by paragraph 1 of
Article 4 are considered as fundamental in no way excludes, but, on
the contrary, implies, the possibility of further requirements, upon
grounds which are different and more discretionary.

The second sentence of the Dumbarton Oaks Proposals quoted
above was dealt with at San Francisco by Committee 1 of Commis-
sion II (General Assembly), whose proceedings are recorded in
Volume VIII of the Records of that Conference. The report of the
Rapporteur of this Committee, as approved by the Committee on
May 28th, 1945, contains the following paragraph (VIII, p. 451) :

“The Committee recommends that new members be admitted
by the General Assembly upon recommendation of the Security

35
JOINT DISSENTING OPINION 89

Council. (See attached Annex, Item 2.) In supporting the
acceptance of this principle, several delegates emphasized that
the purpose of the Charter is primarily to provide security against
a repetition of the present war and that, therefore, the Security
Council should assume the initial responsibility of suggesting new
participating states.” (The italics are ours.)

Annex, Item 2, Vol. VIII (p. 456), is as follows :

“The General Assembly may admit new Members to the Organiza-
tion upon the recommendation of the Security Council.”

Language more discretionary, more permissive, than ‘‘may
admit”’, ‘a le pouvoir d'admettre”, it would be difficult to find.

The Summary Report of the 15th Meeting of the same Committee,
held on June r8th, 1945, contains the following passage (Vol. VIII,

p. 487) :

“Admission of New Members.

The Committee considered the following texts of Chapter V,
Section B, paragraph 2, of the Dumbarton Oaks Proposals, which
were under consideration by the Co-ordination Committee :

‘The admission of any State to membership in the United Nations
will be effected by a decision of the General Assembly upon the
recommendation of the Security Council.’

‘L’admission de tout Etat comme membre des Nations unies
est prononcée par l’Assemblée générale sur la recommandation
du Conseil de Sécurité.’

The Secretary reported that he had been advised by the Secretary
of the Advisory Committee of Jurists that that Committee felt
these texts would not in any way weaken the original text adopted
by the Committee. In the light of this interpretation, the Committee
approved the texts.” (The italics are ours.)

The Second Report of the Rapporteur of Committee II/r, which
was circulated to the Members for their approval on June roth,
1945, contains the following passage (Vol. VIII, p. 495) :

‘Admission of New Members (Chapter V, Section B, paragraph 2,
of the Dumbarton Oaks Proposals).

The Committee considered a revision of the text of this para-
graph which was under consideration by the Co-ordination Com-
mittee in order to determine whether the power of the Assembly
to admit new Members on recommendation of the Security Council
was in no way weakened by the proposed text.

The Committee was advised that the new text ded not in the
view of the Advisory Commitiee of Jurists, weaken the right of the
Assembly to accept or reject a recommendation for the admission
of a new member...

The Committee agreed that this interpretation should be
included in its minutes as the one that should be given to this
provision of the Charter, and on this basis approved the text as
suggested by the Co-ordination Committee.” (Italics ours.)

36
JOINT DISSENTING OPINION go

These passages show that the text thus worked out which ultim-
ately became paragraph 2 of Article 4, was regarded as conferring
very wide powers upon the General Assembly.

Finally, M. Delgado, the Rapporteur of Commission I, said, both
in his Report to the Conference (Vol. VI, p. 248) and in his speech
at the plenary session on the 25th June: ’ New Members will be
admitted only if they are recognized as peace-loving, accept the
obligations contained in the Charter, and, upon scrutiny by the
Organization, are adjudged able and ready to carry out those
obligations.” (Vol. I, p. 615.)

He thus stated very clearly that the qualifications specified in
paragraph 1 of Article 4 are essential qualifications. Had he
considered them also as sufficient, he would not have failed to say so.

15. Nor can the significance of the word "‘recommendation”’,
in paragraph 2 of Article 4, be overlooked. It is the function of
the Security Council to reject an applicant or to recommend its
admission. On the one hand, this fact indicates the discretionary
nature of this function of the Security Council, while, on the other
hand, the freedom of the General Assembly either to accept the
recommendation and admit the applicant or to reject the applica-
tion indicates that the function of the General Assembly in this
matter is also discretionary.

16. So far as particularly concerns the freedom of a Member
of the United Nations to put forward, in the course of the examin-
ation of an application for admission, this or that consideration
foreign to the qualifications specified by paragraph 1 of Article 4,
we may add that the General Assembly and the Security Council
possess, by virtue of Articles 21 and 30 of the Charter, the right
to regulate their own procedure. We can find nothing else which
could restrict the freedom of discussion and, consequently, subject
to the general control exercised by each organ, a Member enjoys
the right of expressing its views in the course of the debates.

17. In our opinion it follows from these considerations that a
Member of the United Nations remains legally entitled, either in
the Security Council or in the General Assembly, during the discus-
sion upon the admission of a new Member, to put forward consider-
ations foreign to the qualifications specified in paragraph 1 of
Article 4, and, assuming these qualifications to be fulfilled, to base
its vote upon such considerations.

18. In our opinion, while the Charter makes the qualifications
specified in paragraph I of Article 4 essential, it does not make
them sufficient. If it had regarded them as sufficient, it would
not have failed to say so. The point was one of too great
importance to be left in obscurity.

It is easy to understand why the authors of the Charter, after
having rejected the principle of universality, should deem it

37
JOINT DISSENTING OPINION gr

undesirable to exclude the consideration of the very diverse political
factors which the question of admission can in certain cases involve.
When one considers the variety in the political conditions of
the States which were not original Members of the United Nations
—some ex-enemy, some ex-neutral, one permanently neutral by
treaty, some with empires and some without, some unitary and
some consisting of federal or other unions of States—and when one
considers the political repercussions attending the union of existing
States, or the emergence of new States and their entry into the
United Nations—perhaps, the framers of the Charter, after having
decided in this connexion to entrust a special mission to the Security
Council, were wise in their generation in taking the view (as we
submit they did) that it was impossible to do more than to pre-
scribe certain preliminary and essential qualifications for member-
ship and to leave the question of admission to the good faith and
the good sense of the Security Council and the General Assembly,
and particularly the former by reason of the special responsibilities
laid uponit. For the authors of the Charter had to look beyond the
year 1945 and endeavour to provide for events which the future had
in store. A little reflection upon the changes in the map of the
world during the short period which has elapsed since June 1945
suggests to us that they were prescient and prudent in the plan
wich they adopted.

19. When a Member of the United Nations imports into the
examination of an application for admission a consideration which
is foreign to the qualifications of paragraph 1 of Article 4, what he
does is not the same thing as it would be if the Charter made such
a consideration a qualification additional to those already required.
That would involve amending the Charter, and there can be no
question of that. The Member is merely introducing into the
discussion, as he has a right to do, a political factor which he con-
siders of importance and on which he is entitled to rely but which
the other Members are equally entitled to consider and decide
whether to accept or reject, without being legally bound to attach
any weight to it ; whereas on the other hand they would be legally
bound to give effect to an objection based on the duly established
lack of one of the qualifications specified in paragraph x of
Article 4.

20. While the Members of the United Nations have thus the
right and the duty to take into account all the political considera-
tions which are in their opinion relevant to a decision whether or
not to admit an applicant for membership or to postpone its admis-
sion, it must be remembered that there is an overriding legal obliga-
tion resting upon every Member of the United Nations to act in
good faith (an obligation which moreover is enjoined by paragraph 2
of Article 2 of the Charter) and with a view to carrying out the

38
JOINT DISSENTING OPINION 92

Purposes and Principles of the United Nations, while at the same
time the members of the Security Council, in whatever capacity
they may be there, are participating in the action of an organ which
in the discharge of its primary responsibility for the maintenance of
international peace and security is acting on behalf of all the
Members of the United Nations.

That does not mean the freedom thus entrusted to the
Members of the United Nations is unlimited or that their
discretion is arbitrary.

21. For these reasons, our view is that the first question should
be answered as follows :

A Member of the United Nations which is called upon, in virtue
of Article 4 of the Charter, to pronounce itself by its vote, either in
the Security Council or in the General Assembly, on the admission
of a State which possesses the qualifications specified in paragraph 1
of that Article, is participating in a political decision and is there-
fore legally entitled to make its consent to the admission dependent
on any political considerations which seem to it to be relevant. In
the exercise of this power the Member is legally bound to have
regard to the principle of good faith, to give effect to the Purposes
and Principles of the United Nations and to act in such a manner
as not to involve any breach of the Charter.

22. Having now replied to the first question, we shall proceed to
the second, which is as follows :

“In particular, can such a Member, while it recognizes the
conditions set forth in that provision to be fulfilled by the State
concerned, subject its affirmative vote to the additional condition
that other States be admitted to membership in the United
Nations together with that State ?”

The practice of the General Assembly and of the Security Council
in regard to the admission of new Members recognizes an affirmative
vote, a negative vote, or an abstention, but not a vote subject to a
condition ; so the second question put must be understood as asking
the Court to decide whether a Member of the Organization is legally
entitled, while admitting that the qualifications prescribed in
Article 4, paragraph 1, are fulfilled by the applicant State, to vote
against its admission unless the Member is assured that other States
will be admitted to membership in the United Nations contem-
poraneously with that State.

This question is put in general terms, and without making any
distinction according to the importance possessed by the vote of any
particular Member in the attainment of the majority required in the
Security Council or in the General Assembly.

23. Ifit is agreed (as we have already submitted) that a Member
of the United Nations is legally entitled to refuse to vote in favour

39
JOINT DISSENTING OPINION 93

of admission by reason of considerations foreign to the qualifications
expressly laid down in Article 4, paragraph 1, this interpretation
applies equally to the second question.

A consideration based on the desire that the admission of the
State should involve the contemporaneous admission of other States
is clearly foreign to the process of ascertaining that the first State
possesses the qualifications laid down in Article 4, paragraph I;
it is a political consideration. Ifa Member of the United Nations
is legally entitled to make its refusal to admit depend on political
considerations, that is exactly what the Member would be doing in
this case.

24. Ifthe request for an opinion involved the Court in approving
or disapproving the desire thus expressed by a Member of the United
Nations to procure the admission of other States at the same time
as the applicant State, it would only be possible to assess this pol-
itical consideration from a political point of view. But such an
assessment is not within the province of the Court. An opinion on
this subject would not be an opinion on a legal question within the
meaning of Article 96 of the Charter and Article 65 of the Statute.
It is one thing to ask the Court whether a Member is legally entitled
to rely on political considerations in voting upon the admission of
new Members ; that is a legal question and we have answered it.
It is quite another thing to ask the Court to assess the validity of any
particular political consideration upon which a Member relies ; that
is a political question and must not be answered.

25. Nevertheless, as we have said, a Member of the United
Nations does not enjoy unlimited freedom in the choice of the polit-
ical considerations that may induce it to refuse or postpone its vote
in favour of the admission of a State to membership in the United
Nations. It must use this power in good faith, in accordance with
the Purposes and Principles of the Organization and in such a
manner as not to involve any breach of the Charter. But no
concrete case has been submitted to the Court which calls into
question the fulfilment of the duty to keep within these limits ; so
the Court need not consider what it would have to do if a con-
crete case of this kind were submitted to it.

(Signed) J. BASDEVANT.

( ) WINIARSKI.

{ ,, ) ArRnotp D. McNarr.
( ) Jon E. Reap,

40
